Campbell, J.
As the question raised by this certiorari can be raised by certiorari or appeal after the inquest, the more convenient practice in most cases is to postpone the-granting of appellate process in such matters as the present, where there is likely to be danger of protracted delays, until the final action below; and while the writ is not beyond the power of the court, it is not deemed wise to retain it. This-is not, therefore, a proper occasion to consider the asserted rights of the company to assume possession in case of a. favorable verdict by a jury and an appeal from its confirmation. Adequate means can usually be found to prevent unlawful invasions of possession ; and we do not think the-retention of tire present writ will probably be necessary to-protect the interests of the land-owner in case they should be unlawfully jeoparded. We are not to be understood as determining any tiling more now than the general impolicy of issuing writs of certiorari in the earlier stages of railroad. *583inquests, and the present case does not differ from many others in regard to the matters in dispute, on which our opinion will be reserved. The writ will therefore be dismissed as improvidently granted, but with'out prejudice to future proceedings.
Oooley, J. and Graves, C. J. concurred.